     4:19-cr-03140-JMG-CRZ Doc # 49 Filed: 05/06/20 Page 1 of 4 - Page ID # 119



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                     Plaintiff,                           4:19-CR-3140

vs.                                                 TENTATIVE FINDINGS

MICHAEL DAVID CASTORENA,

                     Defendant.

        The Court has received the presentence investigation report in this case.
There are no motions for departure or variance. The government has objected
to the presentence report. Filing 47.


        IT IS ORDERED:


1.      The Court will consult and follow the Federal Sentencing Guidelines to
        the extent permitted and required by United States v. Booker, 543 U.S.
        220 (2005) and subsequent cases. In this regard, the Court gives notice
        that, unless otherwise ordered, it will:

        (a)   give the advisory Guidelines respectful consideration within the
              context of each individual case and will filter the Guidelines' advice
              through the 18 U.S.C. § 3553(a) factors, but will not afford the
              Guidelines any particular or "substantial" weight;

        (b)   resolve all factual disputes relevant to sentencing by the greater
              weight of the evidence and without the aid of a jury;
     4:19-cr-03140-JMG-CRZ Doc # 49 Filed: 05/06/20 Page 2 of 4 - Page ID # 120



        (c)   impose upon the United States the burden of proof on all
              Guidelines enhancements;

        (d)   impose upon the defendant the burden of proof on all Guidelines
              mitigators;

        (e)   depart from the advisory Guidelines, if appropriate, using pre-
              Booker departure theory; and

        (f)   in cases where a departure using pre-Booker departure theory is
              not warranted, deviate or vary from the Guidelines when there is
              a principled reason justifying a sentence different than that called
              for by application of the advisory Guidelines, again without
              affording the Guidelines any particular or "substantial" weight.

2.      There are no motions that require resolution at sentencing, but the
        government has objected to the presentence report. Filing 47.
        Specifically, the government objects to the assessment of a 4-level
        downward adjustment to the total offense level pursuant to U.S.S.G. §
        3B1.2(b), based on a finding that the defendant was a minimal
        participant in the offence. See filing 47.

        Section 3B1.2 "provides a range of adjustments for a defendant who
        plays a part in committing the offense that makes him substantially less
        culpable than the average participant in the criminal activity." Id., cmt.
        n.3(A). The defendant bears the burden of proving that he is entitled to
        a mitigating role adjustment. United States v. Salazar-Aleman, 741 F.3d
        878, 880 (8th Cir. 2013). Specifically, it is the defendant's burden to
        establish both that he is a "minor participant by comparison with other
        participants and by comparison with the offense for which he or she is


                                         -2-
     4:19-cr-03140-JMG-CRZ Doc # 49 Filed: 05/06/20 Page 3 of 4 - Page ID # 121



        accountable." United States v. Ramirez-Maldonado, 928 F.3d 702, 708
        (8th Cir. 2019), cert. denied sub nom. Llamas-Delgado v. United States,
        No. 19-5983, 2019 WL 5150731 (U.S. Oct. 15, 2019). Factors to be
        considered include the degree to which the defendant understood the
        scope and structure of the criminal activity, the degree to which he
        planned or organized the criminal activity, the degree to which he
        exercised or influenced the exercise of decision-making authority, the
        nature and extent of his participation, and the degree to which he stood
        to benefit. § 3B1.2 cmt. n.3(C).

        The government concedes that the defendant should receive at least a 2-
        level adjustment as a minor participant. Filing 47. Accordingly, the
        Court will determine at sentencing whether a 2-level or 4-level
        adjustment is appropriate.

3.      Except to the extent, if any, that the Court has sustained an objection,
        granted a motion, or reserved an issue for later resolution in the
        preceding paragraph, the parties are notified that the Court's tentative
        findings are that the presentence report is correct in all respects.

4.      If any party wishes to challenge these tentative findings, that party
        shall, as soon as possible (but in any event no later than three (3)
        business days before sentencing) file with the Court and serve upon
        opposing counsel an objection challenging these tentative findings,
        supported by a brief as to the law and such evidentiary materials as are
        required, giving due regard to the local rules of practice governing the
        submission of evidentiary materials. If an evidentiary hearing is
        requested, such filings should include a statement describing why a
        hearing is necessary and how long such a hearing would take.


                                           -3-
     4:19-cr-03140-JMG-CRZ Doc # 49 Filed: 05/06/20 Page 4 of 4 - Page ID # 122



5.      Absent timely submission of the information required by the preceding
        paragraph, the Court's tentative findings may become final and the
        presentence report may be relied upon by the Court without more.

6.      Unless otherwise ordered, any objection challenging these tentative
        findings shall be resolved at sentencing.

        Dated this 6th day of May, 2020.


                                              BY THE COURT:



                                              John M. Gerrard
                                              Chief United States District Judge




                                        -4-
